Title: From Thomas Jefferson to Pierce Butler, 26 August 1801
From: Jefferson, Thomas
To: Butler, Pierce


Dear Sir
Monticello Aug. 26. 1801.
Your favor of the 14th. came to hand on the 20th. I thank you for the information it contained. it is of that kind which I am anxious to recieve. after so long and complete an exclusion from office as republicans have suffered insomuch that every place is filled with their opponents justice as well as principle requires that they should have some participation. I believe they will be contented with less than [their] just share for the sake of peace & conciliation. this latter motive [has] weighed powerfully with me to do as little in the way of removal [as cir]cumstances will admit: for after the bloody severance of the nation into two parts which our predecessors affected, the first duty of every patriot is to reunite & heal the severed parts. exclusive possession [moves] one party; removal the other. yet both must be brought together. the [moderat]ion of the Southern republicans has been really magnanimous. in Maryland little has been asked. in Virginia N. Cara. Georgia nothing. as to S. C[ara.] I do not think we are yet well enough informed to do any thing. but I am extremely happy to find you disapprove of much removal. you say ‘there are [perhaps] two or three at most, who, it appears to you should be [removed] that [there is one] in particular, whose continuance in office will disgust every Republican in the state.’ may I ask of you who is the one, & who the two or [three]? I do it under the seal of confidence & with no earthly view but to [use it for the?] best purpose of the common cause. our views are to do little [more in the way?] of removal. we [shall] get through it in the course of the year, after [which the] measures we shall pursue & propose will I hope have the effect of making into one body all except the Monarchical federalis[ts who] are incurable & hopeless. accept assurances of my friendly attachment and [high] respect.
